

116 S1089 IS: Restoring Access to Medication Act of 2019
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1089IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Roberts (for himself, Mr. King, Mr. Isakson, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the amendments made by the Patient Protection
			 and Affordable Care Act which disqualify expenses for over-the-counter
			 drugs under health savings accounts and health flexible spending
			 arrangements.
	
 1.Short titleThis Act may be cited as the Restoring Access to Medication Act of 2019. 2.Repeal of disqualification of expenses for over-the-counter drugs under certain accounts and arrangements (a)HSAsSection 223(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
 (b)Archer MSAsSection 220(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence. (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of the Internal Revenue Code of 1986 is amended by striking subsection (f).
 (d)Effective dateThe amendments made by this section shall apply to expenses incurred after December 31, 2018.